DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 11/3/2020 has been considered.
Drawings
The drawings filed on 11/3/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 11/3/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 11, 17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. (US 2014/0061897).





    PNG
    media_image1.png
    472
    732
    media_image1.png
    Greyscale

Regarding claim 1, Lin discloses:
A semiconductor package comprising: 
a base (200, ¶0047); 
a first chip (100A, ¶0047) on the base; and 
first connection patterns , that connect and couple the base and the first chip, wherein the first chip includes a substrate (10, ¶0047), pad patterns (16, 20, ¶0038, ¶0039) on the substrate, a passivation layer (18, ¶0037) on the substrate and having openings (19b, 19c ¶0038), and pillars (M1, M2, ¶0040, ¶0043) on the substrate, wherein the pad patterns include a first signal pad (16) and a second signal pad (20), wherein the first connection patterns are in contact with the pillars, wherein the pillars include a first signal pillar (M1) in contact with the first signal pad and a second signal pillar (M2) in contact with the second signal pad, wherein the openings in the passivation layer include a first opening (19b) having a sidewall facing a side surface of the first signal pillar and surrounding the side surface of the first signal pillar, and a second opening having a sidewall facing a side surface of the second signal pillar and surrounding the side surface of the second signal pillar, and wherein a maximum width of the second opening is greater than a maximum width of the first opening (¶0026).
Regarding claim 11, Lin further discloses:
an underfill material layer filling between the base and the first chip while filling the openings in the passivation layer (¶0048).
Regarding claim 17, Lin discloses:
A semiconductor package comprising: 
a substrate (10); 
pad patterns (16, 20) on the substrate; 
a passivation layer (18) on the substrate and having openings (19b, 19c);
pillars (M1, M2) on the substrate; and 
connection patterns (208) on the pillars, wherein the pad patterns include a first signal pad (16) and a second signal pad (20), wherein the pillars include a first signal pillar (M1) in contact with the first signal pad, and a second signal pillar (M2) in contact with the second signal pad, wherein a center between upper and lower surfaces of each of the pillars is positioned on a level higher than a level of an upper surface of the passivation layer, when viewed from the substrate, wherein the openings (19b, 19c, figure 3b) in the passivation layer (18) include a first opening and a second opening having different sizes or widths, wherein the first signal pillar (M1) passes through the first opening (19b), and wherein the second signal pillar (M2) passes through the second opening (19c).
Regarding claim 19, Lin discloses:
A semiconductor package comprising: 
a substrate (10); 
a plurality of pad patterns (16) on the substrate; 
a passivation layer (18) on the substrate and having a plurality of openings (19b, 19c); 
a plurality of pillars (M1, M2) on the substrate; and 
connecting layers (208) on the plurality of pillars, wherein the plurality of pad patterns (16) include a plurality of signal pads, wherein the plurality of pillars include a plurality of signal pillars (M1) contacting the plurality of signal pads and a plurality of dummy pillars (M2) spaced apart from the plurality of pad patterns, wherein the openings in the passivation layer include a first opening and a second opening (19b), wherein the plurality of signal pads include a first signal pad (16p, ¶0038) and a second signal pad (16p), wherein the plurality of pillars include a first signal pillar (M1) in the first opening and a second signal pillar (M1) in the second opening, wherein a maximum distance between the first signal pillar and the first opening is less than 1/2 of a width of the first signal pillar, and wherein a maximum distance between the second signal pillar and the second opening is greater than the width of the first signal pillar (figure 3d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 7, Lin does not disclose “wherein the passivation layer has a thickness of about 4 µm to about 7 µm, and wherein each of the pillars has a thickness of about 17 µm to about 23 µm . However,  it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case  Lin discloses a passivation layer with a thickness and pillars with a thickness.  Such dimensions could be modified to arrive at the claimed invention.  Therefore, the claimed limitations are considered met.
Regarding claim 20, Lin does not disclose “wherein a minimum distance between the second signal pillar and a sidewall of the second opening is about 30 µm in at least one of a first horizontal direction and a second horizontal direction, wherein the first horizontal direction and the second horizontal direction are perpendicular to each other”.  However,  it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case  Lin discloses a distance between the second signal pillar and a sidewall of the second opening.  Such a dimension could be modified to arrive at the claimed invention.  Therefore, the claimed limitations are considered met.
Allowable Subject Matter
Claims 2-6, 8-10, 12-16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “wherein a minimum distance between the sidewall of the second opening and the side surface of the second signal pillar is greater than a maximum distance between the sidewall of the first opening and the side surface of the first signal pillar” in combination with the remaining claimed features.
Regarding claim 3, the prior art does not disclose “wherein the sidewall of the first opening is spaced apart from the first signal pillar at substantially the same distance in a first horizontal direction and a second horizontal direction, wherein the sidewall of the second opening is spaced apart from the second signal pillar, in the first horizontal direction and the second horizontal direction by different distances, and wherein the first horizontal direction and the second horizontal direction are perpendicular to each other” in combination with the remaining claimed features.
Regarding claim 4, the prior art does not disclose “wherein the pillars further comprise a first dummy pillar and a second dummy pillar, wherein the first and second dummy pillars are spaced apart from the pad patterns, wherein the openings further comprise a third opening facing a side surface of the first dummy pillar and surrounding the side surface of the first dummy pillar, and wherein a portion of the second dummy pillar is located in the second opening” in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “wherein a portion of the passivation layer overlaps a portion of the first signal pad in a vertical direction, and wherein the second signal pad does not overlap the passivation layer in the vertical direction” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “wherein each of the pillars comprises a lower layer, a first metal layer on the lower layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer, wherein the first metal layer has a thickness greater than a thickness of the second metal layer, wherein the second metal layer has a thickness greater than a thickness of the third metal layer, and wherein the third metal layer has a thickness greater than a thickness of the lower layer” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “wherein the pad patterns further comprise a first adjacent pattern adjacent to the first signal pad and a second adjacent pattern adjacent to the second signal pad, wherein the passivation layer overlaps the first adjacent pattern in a vertical direction, and wherein the passivation layer does not overlap with at least a portion of the second adjacent pattern in the vertical direction” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “ a mold layer covering the first chip, on the base, wherein the underfill material layer extends to cover a portion of a side surface of the first chip while filling between the base and the first chip, and wherein the first chip is a dynamic random access memory (DRAM) chip” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “wherein the first chip further comprises a capping insulating layer on the substrate, wherein the capping insulating layer includes a first capping insulating layer and a second capping insulating layer sequentially stacked, wherein the first capping insulating layer and the second capping insulating layer include different materials, wherein the capping insulating layer includes a first capping opening that covers the pad 22Attorney Docket No. 5649.5249 patterns and that exposes a portion of the first signal pad, and a second capping opening that exposes a portion of the second signal pad, wherein each of the first and second signal pillars includes a lower portion and an upper portion having a greater width than the lower portion, wherein the lower portion of the first signal pillar contacts the first signal pad and is within the first capping opening, wherein the lower portion of the second signal pillar contacts the second signal pad and is within the second capping opening, and wherein the passivation layer is on the capping insulating layer” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “second chips sequentially stacked on the first chip; and intermediate connection bumps that couple second chips adjacent to each other among the second chips, and lower connection bumps that couple a lowest of the second chips with the first chip, wherein a width of each of the intermediate and lower connection bumps is less than a width of each of the first connection patterns” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “wherein the first chip further comprises a capping insulating layer on the substrate, wherein the capping insulating layer surrounds side surfaces of the pad patterns and exposes upper surfaces of the pad patterns, and wherein the passivation layer is on the capping insulating layer” in combination with the remaining claimed features.
Regarding claim 18, the prior art does not disclose “wherein the pillars further comprise a dummy pillar passing through the second opening, wherein the first opening is one of a plurality of first openings, wherein the first signal pillar is one of a plurality of first signal pillars, each first signal pillar passing through a respective one of the plurality of first opening, and wherein the second signal pillar is one of a plurality of second signal pillars passing through the second opening” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899